Citation Nr: 0628296	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
superficial left arm and hand shell fragment wound.

2.  Entitlement to a compensable evaluation for a pterygium 
of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans' Affairs 
(VA).  

The issue of entitlement to a compensable evaluation for a 
pterygium of the right eye is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On May 23, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  At the May 2006 hearing the veteran 
submitted a written request to withdraw his appeal of the 
evaluation of the scar of his left arm and hand.  The veteran 
has withdrawn this appeal.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed. 

ORDER

The appeal for entitlement to an initial compensable 
evaluation for a superficial left arm and hand shell fragment 
wound is dismissed. 


REMAND

At the May 2006 hearing, the veteran testified that he was 
scheduled for treatment at a VA facility for his eye 
disability in July 2006.  These records have not been 
obtained.  VA has an obligation to obtain them.38 U.S.C.A. 
§ 5103A(c) (West 2002).

The veteran was most recently afforded a VA eye examination 
in January 2005.  At the May 2006 hearing he indicated that 
his vision had become worse since January 2005, and he 
reported increasingly blurred vision and pain.  The veteran 
is entitled to a new VA examination where there is evidence, 
including his testimony, that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain all VA 
treatment records related to the 
treatment of the veteran's right eye 
disability since January 2005, including 
records of the treatment scheduled for 
July 2006.  

2.  The veteran should be afforded a VA 
examination of his right eye to determine 
the severity of symptoms associated with 
the pterygium.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  

The examiner should specify the extent of 
any loss of visual acuity or field of 
vision caused by the pterygium.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate the claim.  If any benefit 
sought on appeal, remains denied, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


